Citation Nr: 0507579	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-01-625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1961 to October 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.   

In May 2003, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  

In October 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for swelling of the 
right foot, and he has currently been diagnosed with 
metatarasalgia secondary to hammertoe and callous formation 
on the right foot.   

3.  The veteran's current right foot disability is not 
related to service.  


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has indicated 
that private treatment records dated in 1960, 1970 and 1980 
are no longer available.  The veteran has been examined in 
conjunction with this claim and a medical opinion has been 
given.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The Evidence

The veteran's November 1961 recall to active duty examination 
report shows his feet to be clinically normal.  He denied a 
history of foot trouble.  The veteran's available service 
medical records show that in September 1963, he reported to 
sick bay and was treated for swelling of the right foot.  
Early cellulitis was diagnosed.  Hot soaks were prescribed 
and the following day it was noted that maximum benefits had 
been obtained and the veteran was discharged to light duty 
for three days with continuation of hot soaks.  In April 1964 
he was treated for infected right foot, and tenia pedis 
diagnosed.  His October 1964 discharge examination report 
shows his feet to be clinically normal.  

VA outpatient treatment records dated in 2001 show treatment 
in the podiatry clinic for keratosis, diabetic foot care, 
onychomycosis and debridement of dystrophic nails. 

In May 2003, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  The veteran testified that he was treated in 
service for right foot complaints.  He stated that he had a 
plantar's wart removed during service.  He reported that his 
foot continued to bother him once he left service, and that 
he still has the problem.  He indicated that he has pain and 
difficulty walking.  The veteran reported that doctors who 
used to treat him are no longer alive.  He reported that he 
could not get the records of treatment.  He indicated that 
these doctors treated him in the 1960's, 1970's an 1980's and 
that he began having his wart treated by VA six years ago.  
His wife testified that the veteran has difficulty walking 
and that he cannot go places or do things he used to do.  A 
complete transcript is of record. 

The veteran underwent a VA foot examination in April 2004.  
He reported that he had undergone surgery on his right foot 
in service for a wart and that he has had trouble with his 
right foot ever since that time.  Examination showed a small 
hard callus about 5-6mm round under the 3rd metatarsal head 
right foot that was tender with direct palpation and medial 
lateral compression.  Atrophy of the plantar pad was noted.  
A mild hammertoe deformity bilaterally was noted.  The 
diagnosis was, metatarsalgia secondary to callus formation on 
the right foot.  

The veteran was examined by VA in January 2005.  He gave a 
history of surgery on the right foot in 1963 for a wart with 
continuing trouble since that time.  The examiner noted that 
the chart was not available for review.  Examination showed a 
small hard callus about 5-6mm round under the 3rd metatarsal 
head of the right foot that was tender to direct palpation 
and medial lateral compression.  Atrophy of the plantar pad 
was noted.  A mild hammertoe deformity bilaterally was noted, 
causing retrograde pressure to the metatarsal heads 2-5 , 
bilaterally.  The pertinent diagnosis was, metatarsalgia 
secondary to hammertoe and callus formation on the right 
foot.  The examiner opined that in is not as likely as not 
caused by his military service.  It was noted that without 
any medical records available at present to assess any injury 
that may have occurred in 1963, it was difficult to correlate 
them to his present situation.  It was reported that it 
appeared that the retrograde pressure on the metatarsal head 
is causing the callus formation underneath and that therefore 
the examiner questioned how this may have been caused by a 
wart excision 40 years prior.  It was reported that old 
medical records, when available, might show some correlation, 
but none were available at that time.  In a January 2005 
addendum to the examination, the examiner noted that the 
claims file had been reviewed after the veteran had left.  
The examiner noted that there was evidence of treatment for a 
foot injury and cellulitis.  The examiner noted that there 
was no mention of evidence for a callus/wart problem on the 
right foot.  It was stated that based on this, the examiner 
had no other information that would enable him to relate the 
veteran's tender callus on his right foot to a cause from 
military service.  

Discussion

While the veteran was treated in service for swelling of the 
right foot, and he currently has a diagnosis of metatarsalgia  
secondary to hammer toes and callous formation on the right 
foot, there is no medical evidence linking his recently 
diagnosed disability with his military service, many years 
prior.  Right foot complaints are not documented in the 
record until the veteran was examined by VA in 2004.  In 
addition, a VA examiner has opined that there is no 
relationship between the veteran's military service and his 
current disability.  This decision was reached after 
examining the veteran, as well as after a review of the 
veteran's claims file.  The opinion was supported by 
rationale.  In addition, this opinion stands uncontradicted 
in the record.  The Board would also point out that the 
examiner who offered the opinion noted that there was no 
mention of evidence in the service records of the claimed 
callus or wart problem in service; however, he stated that 
given the current diagnosis, despite the fact that there were 
no records to show treatment for a wart in service, it would 
be questionable to relate it to a wart excision some 40 years 
prior.  Thus the Board finds that based n the evidence of 
record, service connection must be denied.  

The veteran's statements and the hearing testimony have been 
considered.  His lay statements, while credible with regard 
to his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
his currently diagnosed right foot disability and his 
military service.  Consequently, the Board cannot accord any 
probative value to his statements regarding the etiology of 
his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).


ORDER

Service connection for a right foot disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


